DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/3/22, 5/27/21, and 2/19/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,764,943. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 2, “at least one non-transitory machine-readable storage device comprising a set of instructions, which when executed by at least one processor of a first device, cause the at least one processor to perform operations to: cause a first device client of the first device to send a discovery request to a second device server of corresponds to the same in claim 1 of the above U.S. Patent.
“Process a response to the discovery request of the second device server, by the first device client, the response including data to identify a content resource of the second device server” corresponds to the same in claim 1 of the above U.S. Patent.
Lastly, “cause the first device client to retrieve content from the content resource of the second device server, wherein the discovery request and the content are transmitted using separate data connections between the first device and the second device, and wherein the content is communicated using an on-demand message exchange that includes one or more messages exchanged statelessly between the first device and the second device” corresponds to the same in claim 1 of the above U.S. Patent.
Claim 2 of the instant application does not claim “wherein a first data connection of the first device client and the second device server occurs in parallel with a second data connection of the first device server and the second device client” as well as “wherein a data path for the message exchange is started on-demand to transfer the messages”.  Therefore, claim 2 merely broadens the scope of claim 1 of the above U.S. Patent.

Regarding claim 3, this claim similarly corresponds to claim 2 of the above U.S. Patent.
Regarding claim 4, this claim similarly corresponds to claim 3 of the above U.S. Patent.
Regarding claim 5, this claim similarly corresponds to claim 4 of the above U.S. Patent.
Regarding claim 6, this claim similarly corresponds to claim 5 of the above U.S. Patent.
Regarding claim 7, this claim similarly corresponds to claim 6 of the above U.S. Patent.
Regarding claim 8, this claim similarly corresponds to claim 7 of the above U.S. Patent for the same reasons described above for corresponding device claim 2.
Regarding claim 9, this claim similarly corresponds to claim 8 of the above U.S. Patent.
Regarding claim 10, this claim similarly corresponds to claim 9 of the above U.S. Patent.
Regarding claim 11, this claim similarly corresponds to claim 10 of the above U.S. Patent.
12, this claim similarly corresponds to claim 11 of the above U.S. Patent.
Regarding claim 13, this claim similarly corresponds to claim 12 of the above U.S. Patent.
Regarding claim 14, this claim similarly corresponds to claim 13 of the above U.S. Patent for the same reasons described above for corresponding device claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467